                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
          v.                                     )             Case No. 3:15-cr-0037-2
                                                 )             Judge Aleta A. Trauger
BENJAMIN BRADLEY                                 )


     MOTION AND MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
  RECONSIDER THIS COURT’S APRIL 9, 2019 RULING, EXPAND THE SCOPE OF
          FACTFINDING, AND CONDUCT FACTFINDING BY JURY

          Defendant Benjamin Bradley, through undersigned counsel, moves this Court to reconsider

its April 9, 2019 order and memorandum and (1) conduct factfinding that includes the currency

and real property identified in the original forfeiture order; and (2) conduct all factfinding through

a jury.    Pursuant to Local Rule 7.01(a)(1), undersigned counsel has conferred with all other

counsel. The government opposes this motion.

                                      LAW AND ARGUMENT

          This Motion is prompted by the Court’s April 9, 2019 Order and Memorandum, which

denied Bradley’s Motion to Dismiss the Forfeiture Allegations and Deny a Money Judgment. The

Memorandum’s limitation on the scope of the factfinding, and its conclusion that Bradley did not

appeal factual findings regarding the currency and real property identified in this Court’s origina l

forfeiture order, misconstrues Bradley’s appeal and is inconsistent with the Sixth Circuit’s opinion

vacating this Court’s entire forfeiture order.

          Additionally, Bradley’s Motion to Dismiss did not waive his right to contest the evidentiar y

basis for the currency and real property (“the Property Forfeitures”) on remand. Finally, Bradley

maintains his position that the Sixth Amendment only permits forfeiture based on facts admitted



                                    1
  Case 3:15-cr-00037 Document 1157 Filed 04/15/19 Page 1 of 4 PageID #: 4626
by a defendant or found by jury. For those reasons, set forth in detail below, Bradley respectfully

requests that the Court grant him the opportunity to present evidence contesting the Property

Forfeitures and that it conduct all factfinding through a jury.

       A. Bradley’s Appeal Addressed the Forfeited Currency and Real Property, and the
          Sixth Circuit’s Opinion Contemplated Fresh Factfinding, without Limitation.

       This Court’s finding that Bradley “did not expressly appeal the court’s findings of fact”

regarding the real property and the currency actually seized from him, Dkt. 1154, Memorandum,

PageID# 4623, does not accord with the nature of Bradley’s appeal or the Sixth Circuit’s opinion.

See United States v. Bradley, 897 F.3d 779, 784 (6th Cir. 2018), cert. denied, 139 S. Ct. 1221

(2019). Bradley’s appeal directly challenged the validity of the original findings of fact by

challenging the process through which these facts were established. In his opening brief to the

Sixth Circuit, Bradley challenged two aspects of the factfinding process—that Federal Rule of

Criminal Procedure 32.2 was not followed and that the Due Process Clause was violated—and

argued that the facts which were found by this Court did not accord with the bounds of forfeiture

proceedings. See Dkt. 1125-1, Appellant’s Opening Br., PageID# 4491–94. With these arguments

in mind and with an eye toward the Property Forfeitures, the Sixth Circuit concluded the

factfinding concerns giving rise to the forfeiture order would be resolved by “fresh factfinding. ”

Bradley, 897 F.3d at 784.

       The Sixth Circuit vacated the entire forfeiture order and remanded to conduct new

factfinding from the ground up. See Bradley, 897 F.3d at 784. Immediately after acknowledging

Bradley’s argument that the forfeiture factfinding proceedings violated his due process rights and

Rule 32.2(b) of the Federal Rules of Criminal Procedure, the Court explained:

       New factfinding should cure any complaint about adherence to the Criminal Rules.
       But to clear away some of the brush for the next round of proceedings and to
       eliminate any doubt about a second round of factfinding, we take up Bradley’s


                                    2
  Case 3:15-cr-00037 Document 1157 Filed 04/15/19 Page 2 of 4 PageID #: 4627
       protest that the court denied him fair and adequate proceedings for contesting the
       deprivation of his property rights.

Id. (emphasis added) (internal citations and quotation marks omitted).

       The Sixth Circuit found a full evidentiary hearing would effectively redress the challenges

Bradley made to the processes by which this Court previously found facts. Indeed, it clarified

“[this] conclusion disposes of the harm incurred by the forfeiture order and requires new

factfinding before the court may impose an individual forfeiture order on Bradley.” Bradley, 897

F.3d at 784. The Sixth Circuit’s opinion did not reach Bradley’s procedural claims in the case

because it vacated the entire forfeiture. In sum, the Sixth Circuit’s order expected that on remand,

this Court would engage in fresh factfinding with respect to forfeiture, without limitation. As such,

Bradley requests this Court reconsider its statement in its April 9, 2019 Memorandum that certain

items would not be subject to fresh factfinding.

       B. Bradley Did Not Waive Arguments Regarding the Scope or Nature of Factfinding
          Through the Motion to Dismiss.

       Bradley did not waive his rights regarding the scope or nature of factfinding through his

Motion to Dismiss the Forfeiture Allegations. If it had been granted, Bradley’s Motion to Dismiss

would have obviated the need for any factfinding.         A discussion of the scope or nature of

factfinding would have been premature prior to this Court’s ruling. Now that the Court has denied

Bradley’s Motion to Dismiss the forfeiture allegations, the type and scope of factfinding has

become ripe. As discussed above, this Court should conduct fresh factfinding on all aspects of

forfeiture, without limitation with regard to the Property Forfeitures. Likewise, as indicated in his

Motion to Dismiss, Bradley’s position is that the Sixth Amendment does not permit judge-found

facts in this matter. Any factfinding must be undertaken by a jury, and Bradley preserves this

claim for appellate review.



                                    3
  Case 3:15-cr-00037 Document 1157 Filed 04/15/19 Page 3 of 4 PageID #: 4628
       C. Conclusion

       For the reasons set forth above, Bradley respectfully requests that the Court: (1) conduct

factfinding that includes the currency and the real property identified in the original forfeiture

order, and (2) conduct all factfinding through a jury.

                                                         Respectfully submitted,

                                                         /s/ Melissa Salinas
                                                         MELISSA SALINAS, Esq. (MI-P69388)
                                                         University of Michigan Law School
                                                         Federal Appellate Litigation Clinic
                                                         2058 Jeffries Hall, 701 S. State Street
                                                         Ann Arbor, MI 48109-3091
                                                         (734) 764-2724
                                                         salinasm@umich.edu

                                                         DAVID B. SMITH, Esq. (VA-25930)
                                                         David B. Smith, PLLC
                                                         108 North Alfred St.
                                                         Alexandria, VA 22314
                                                         (703) 548-8911
                                                         dbs@davidbsmithpllc.com

                                                         ROBERT L. PARRIS, Esq. (TN-19847)
                                                         8 South 3rd Street
                                                         Memphis, TN 38103
                                                         (901) 299-1479
                                                         rlp@robertparrisattorney.com

                                                         Counsel for Benjamin Bradley


                                 CERTIFICATE OF SERVICE

      I hereby certify this motion was filed on April 15, 2019, using the Court’s ECF system,
which will send notice of this filing to all counsel of record indicated on the electronic receipt.

                                               /s/ Melissa Salinas
                                               Melissa Salinas (MI – P69388)
                                               University of Michigan Law School
                                               Federal Appellate Litigation Clinic




                                    4
  Case 3:15-cr-00037 Document 1157 Filed 04/15/19 Page 4 of 4 PageID #: 4629
